EXHIBIT 10.81

 

 

 

--------------------------------------------------------------------------------

 

LOAN AND SECURITY AGREEMENT

by and between

MANUGISTICS GROUP, INC.,

AND MANUGISTICS, INC.,

as Borrowers

and

SILICON VALLEY BANK,

as Bank

MARCH 31, 2004

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT dated March 31, 2004, between SILICON VALLEY
BANK (“Bank”), whose address is 3003 Tasman Drive, Santa Clara, California 95054
and having a loan production office at 1660 International Drive, Suite 600,
McLean, Virginia  22102 and MANUGISTICS GROUP, INC., a corporation organized
under the laws of the State of Delaware whose address is 9715 Key West Avenue,
Rockville, Maryland  20850 (the “Company”), MANUGISTICS, INC., a corporation
organized under the laws of the State of Delaware whose address is 9715 Key West
Avenue, Rockville, Maryland  20850 and any Persons who are now or hereafter made
parties to this Agreement (each a “Borrower” and collectively, “Borrowers”),
provides the terms on which Bank will lend to Borrowers and Borrowers will repay
Bank. The parties agree as follows:


1              ACCOUNTING AND OTHER TERMS

Accounting terms not defined in this Agreement will be construed following GAAP.
Calculations and determinations must be made following GAAP. The term “financial
statements” includes the notes and schedules. The terms “including” and
“includes” always mean “including (or includes) without limitation,” in this or
any Loan Document.

2              LOAN AND TERMS OF PAYMENT

2.1          Promise to Pay

Borrowers jointly and severally promise to pay Bank the unpaid principal amount
of all Credit Extensions and interest on the unpaid principal amount of the
Credit Extensions in accordance with the Loan Documents.


2.1.1       EQUIPMENT ADVANCES.

(A)           SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, BANK AGREES
TO LEND TO BORROWERS, FROM TIME TO TIME PRIOR TO THE COMMITMENT TERMINATION
DATE, EQUIPMENT ADVANCES (EACH AN “EQUIPMENT ADVANCE” AND COLLECTIVELY THE
“EQUIPMENT ADVANCES”) IN AN AGGREGATE AMOUNT NOT TO EXCEED THE COMMITTED
EQUIPMENT LINE. WHEN REPAID, THE EQUIPMENT ADVANCES MAY NOT BE REBORROWED. THE
PROCEEDS OF THE EQUIPMENT ADVANCES WILL BE USED SOLELY TO REIMBURSE BORROWERS
FOR THE PURCHASE OF ELIGIBLE EQUIPMENT PURCHASED WITHIN ONE HUNDRED TWENTY (120)
DAYS OF THE EQUIPMENT ADVANCE PROVIDED THAT THE FIRST EQUIPMENT ADVANCE MAY BE
USED TO REIMBURSE BORROWERS FOR ELIGIBLE EQUIPMENT PURCHASED SINCE JANUARY 1,
2002 IF SUCH FIRST EQUIPMENT ADVANCE IS COMPLETED WITHIN ONE HUNDRED TWENTY
(120) DAYS OF THE CLOSING DATE. ALL EQUIPMENT ADVANCES SHALL BE EVIDENCED BY THE
EQUIPMENT TERM NOTE TO BE EXECUTED AND DELIVERED BY BORROWERS TO BANK ON THE
CLOSING DATE AND SHALL BE REPAID IN ACCORDANCE WITH THE TERMS OF THE EQUIPMENT
TERM NOTE. BANK’S OBLIGATION TO LEND HEREUNDER SHALL TERMINATE ON THE EARLIER OF
(I) THE OCCURRENCE AND CONTINUANCE OF AN EVENT OF DEFAULT, OR (II) THE
COMMITMENT TERMINATION DATE.  FOR PURPOSES OF THIS SECTION, THE MINIMUM AMOUNT
OF EACH EQUIPMENT ADVANCE IS ONE HUNDRED THOUSAND DOLLARS ($100,000) AND THE
MAXIMUM NUMBER OF EQUIPMENT ADVANCES THAT WILL BE MADE IS FIVE (5).

(B)           TO OBTAIN AN EQUIPMENT ADVANCE, BORROWERS WILL DELIVER TO BANK A
COMPLETED SUPPLEMENT IN SUBSTANTIALLY THE FORM ATTACHED AS EXHIBIT B (“LOAN
SUPPLEMENT”), COPIES OF INVOICES FOR THE FINANCED EQUIPMENT, TOGETHER WITH A UCC
FINANCING STATEMENT, IF REQUESTED BY BANK, COVERING THE EQUIPMENT DESCRIBED ON
THE LOAN SUPPLEMENT, AND SUCH ADDITIONAL INFORMATION AS BANK MAY REQUEST AT
LEAST FIVE (5) BUSINESS DAYS BEFORE THE PROPOSED FUNDING DATE (THE “FUNDING
DATE”). ON EACH FUNDING DATE, BANK WILL SPECIFY IN THE LOAN SUPPLEMENT FOR EACH
EQUIPMENT ADVANCE, THE BASIC RATE, THE LOAN FACTOR, AND THE PAYMENT DATES. IF
BORROWERS SATISFY THE CONDITIONS OF EACH EQUIPMENT ADVANCE SPECIFIED HEREIN,
BANK WILL DISBURSE SUCH EQUIPMENT ADVANCE BY INTERNAL TRANSFER TO COMPANY’S
DEPOSIT ACCOUNT WITH BANK. EACH EQUIPMENT ADVANCE MAY NOT EXCEED ONE HUNDRED
PERCENT (100%) OF THE ORIGINAL STATED COST.

(C)           BANK’S OBLIGATION TO LEND THE UNDISBURSED PORTION OF THE COMMITTED
EQUIPMENT LINE WILL TERMINATE IF, IN BANK’S SOLE DISCRETION, THERE HAS BEEN A
MATERIAL ADVERSE CHANGE.


--------------------------------------------------------------------------------





2.1.2       INTEREST RATE, PAYMENTS.

(A)           PRINCIPAL AND INTEREST PAYMENTS ON PAYMENT DATES.  BORROWERS WILL
REPAY EACH EQUIPMENT ADVANCE ON THE TERMS PROVIDED IN THE RELATED LOAN
SUPPLEMENT. BORROWERS WILL MAKE PAYMENTS MONTHLY IN ADVANCE OF PRINCIPAL AND
ACCRUED INTEREST FOR EACH EQUIPMENT ADVANCE (COLLECTIVELY, “SCHEDULED
PAYMENTS”), ON THE FIRST BUSINESS DAY OF THE MONTH FOLLOWING THE FUNDING DATE
(OR COMMENCING ON THE FUNDING DATE IF THE FUNDING DATE IS THE FIRST BUSINESS DAY
OF THE MONTH) WITH RESPECT TO SUCH EQUIPMENT ADVANCE AND CONTINUING THEREAFTER
DURING THE REPAYMENT PERIOD ON THE FIRST BUSINESS DAY OF EACH CALENDAR MONTH
(EACH A “PAYMENT DATE”), IN AN AMOUNT EQUAL TO THE LOAN FACTOR MULTIPLIED BY THE
LOAN AMOUNT FOR SUCH EQUIPMENT ADVANCE AS OF SUCH PAYMENT DATE. ALL UNPAID
PRINCIPAL AND ACCRUED INTEREST IS DUE AND PAYABLE IN FULL ON THE LAST PAYMENT
DATE WITH RESPECT TO SUCH EQUIPMENT ADVANCE. PAYMENTS RECEIVED AFTER 12:00 NOON
EASTERN TIME ARE CONSIDERED RECEIVED AT THE OPENING OF BUSINESS ON THE NEXT
BUSINESS DAY.  AN EQUIPMENT ADVANCE MAY ONLY BE PREPAID IN ACCORDANCE WITH
SECTIONS 2.1.2(D) AND 2.1.2(F). BANK MAY DEBIT ANY OF BORROWERS’ DEPOSIT
ACCOUNTS INCLUDING ACCOUNT NUMBER     _ FOR PRINCIPAL AND INTEREST PAYMENTS
OWING OR ANY AMOUNTS BORROWERS OWE BANK IF NOT PAID WHEN DUE OR WITHIN THE
APPLICABLE CURE PERIOD. BANK WILL PROMPTLY NOTIFY COMPANY WHEN IT DEBITS
BORROWERS’ ACCOUNTS. THESE DEBITS ARE NOT A SET-OFF. WHEN A PAYMENT IS DUE ON A
DAY THAT IS NOT A BUSINESS DAY, THE PAYMENT IS DUE THE NEXT BUSINESS DAY AND
ADDITIONAL FEES OR INTEREST ACCRUE.

(B)           INTEREST RATE.  BORROWERS WILL PAY INTEREST ON THE PAYMENT DATES
(AS DESCRIBED ABOVE) AT THE PER ANNUM RATE OF INTEREST EQUAL TO THE BASIC RATE.
 ANY AMOUNTS OUTSTANDING DURING THE CONTINUANCE OF AN EVENT OF DEFAULT SHALL
BEAR INTEREST AT A PER ANNUM RATE EQUAL TO THE BASIC RATE PLUS FOUR PERCENT
(4%). IF ANY CHANGE IN THE LAW INCREASES BANK’S EXPENSES OR DECREASES ITS RETURN
FROM THE EQUIPMENT ADVANCES, BORROWERS WILL PAY BANK (UPON REQUEST AND DELIVERY
BY BANK TO BORROWERS OF A DESCRIPTION OF SUCH INCREASED EXPENSES OR DECREASED
RETURNS AND THE METHODS BY WHICH BANK HAS ALLOCATED SUCH INCREASES OR DECREASES
TO ITS CUSTOMERS) THE AMOUNT OF SUCH INCREASE OR DECREASE.

(C)           INTERIM PAYMENT. IN ADDITION TO THE SCHEDULED PAYMENTS, ON THE
FUNDING DATE FOR EACH EQUIPMENT ADVANCE (UNLESS THE FUNDING DATE IS THE FIRST
BUSINESS DAY OF THE MONTH) BORROWERS SHALL PAY TO BANK, ON BEHALF OF BANK, THE
PROJECTED INTEREST TO ACCRUE FROM THE FUNDING DATE TO THE FIRST PAYMENT DATE, AT
THE BASIC RATE.

(D)           PREPAYMENT UPON AN EVENT OF LOSS. IF ANY FINANCED EQUIPMENT IS
SUBJECT TO AN EVENT OF LOSS AND BORROWERS ARE REQUIRED TO OR ELECT TO PREPAY THE
EQUIPMENT ADVANCE WITH RESPECT TO SUCH FINANCED EQUIPMENT PURSUANT TO
SECTION 6.7, THEN SUCH EQUIPMENT ADVANCE SHALL BE PREPAID TO THE EXTENT AND IN
THE MANNER PROVIDED IN SUCH SECTION.

(E)           MANDATORY PREPAYMENT UPON AN ACCELERATION. IF THE EQUIPMENT
ADVANCES ARE ACCELERATED FOLLOWING THE OCCURRENCE OF AN EVENT OF DEFAULT OR
OTHERWISE (OTHER THAN FOLLOWING AN EVENT OF LOSS), THEN BORROWERS WILL
IMMEDIATELY PAY TO BANK (I) ALL UNPAID SCHEDULED PAYMENTS (INCLUDING PRINCIPAL
AND INTEREST) WITH RESPECT TO EACH EQUIPMENT ADVANCE, (II) ALL OUTSTANDING
PRINCIPAL, (III) ALL ACCRUED UNPAID INTEREST, INCLUDING THE DEFAULT RATE OF
INTEREST, TO THE DATE OF THE PREPAYMENT, (IV) THE PREPAYMENT FEE, AND (V) ALL
OTHER SUMS, IF ANY, THAT SHALL HAVE BECOME DUE AND PAYABLE WITH RESPECT TO ANY
EQUIPMENT ADVANCE.

(F)            PERMITTED PREPAYMENT OF LOANS. BORROWERS SHALL HAVE THE OPTION TO
PREPAY ANY EQUIPMENT ADVANCE (OR ALL EQUIPMENT ADVANCES) ADVANCED BY BANK UNDER
THIS AGREEMENT, PROVIDED BORROWERS (I) PROVIDE WRITTEN NOTICE TO BANK OF ITS
ELECTION TO PREPAY SUCH EQUIPMENT ADVANCE AT LEAST THIRTY (30) DAYS PRIOR TO
SUCH PREPAYMENT, AND (II) PAYS, ON THE DATE OF THE PREPAYMENT (A) ALL
OUTSTANDING PRINCIPAL; (B) ALL UNPAID ACCRUED INTEREST TO THE DATE OF THE
PREPAYMENT; (C) A PREPAYMENT FEE (THE “PREPAYMENT FEE”) EQUAL TO (I) ONE AND ONE
HALF OF ONE PERCENT (1.5%) OF THE AMOUNT PREPAID IF THE PREPAYMENT OCCURS WITHIN
THE FIRST TWELVE (12) MONTHS FROM THE DATE OF THE EQUIPMENT ADVANCE; (II) ONE
PERCENT (1%) OF THE AMOUNT PREPAID IF THE PREPAYMENT OCCURS AFTER THE FIRST
TWELVE (12) MONTHS, AND PRIOR TO THE TWENTY FOURTH (24TH) MONTH FROM THE DATE OF
THE EQUIPMENT ADVANCE; AND (III) ONE HALF OF ONE PERCENT (.5%) OF THE AMOUNT
PREPAID AT ALL TIMES AFTER THE FIRST TWENTY FOUR (24) MONTHS FROM THE DATE OF
THE

2


--------------------------------------------------------------------------------




EQUIPMENT ADVANCE; AND (D) ALL OTHER SUMS, IF ANY, THAT SHALL HAVE BECOME DUE
AND PAYABLE HEREUNDER WITH RESPECT TO THIS AGREEMENT. NOTWITHSTANDING THE
FOREGOING, BORROWER SHALL NOT BE REQUIRED TO PAY THE PREPAYMENT FEE IN THE EVENT
IT ELECTS TO PAY THE OBLIGATIONS IN FULL WITHIN THIRTY (30) DAYS OF OBTAINING
KNOWLEDGE THAT ALL OR ANY PART OF, OR ANY INTEREST IN, BANK’S OBLIGATIONS,
RIGHTS AND BENEFITS UNDER THIS AGREEMENT HAVE BEEN TRANSFERRED, SOLD OR ASSIGNED
AS PERMITTED UNDER SECTION 12.1 HEREIN.


2.2          REQUESTS FOR ADVANCES, ETC.

(a)           Each of the Borrowers hereby represents and warrants to Bank that
each such Borrower will derive benefits, either directly or indirectly, from the
proceeds of each Credit Extension, both in its individual capacity and as a
member of the integrated group to which the Borrowers belong, because the
successful operation of the integrated group referred to in this Agreement as
“the Borrowers” is dependent upon the continued successful performance of the
functions of the integrated group as a whole.

(b)           The Borrowers, in the discretion of their respective managements,
are to agree among themselves as to the allocation of the benefits of the
proceeds of the Credit Extensions and the purposes for which such benefits and
proceeds will be used, provided that no allocation, purpose or use shall be in
violation of this Agreement. For administrative convenience, each Borrower is
hereby irrevocably appointed by each and every other Borrower as agent for each
and every other Borrower for the purpose of requesting Credit Extensions,
receiving the benefits of the proceeds of such Credit Extensions, and disbursing
the proceeds of such Credit Extensions among the Borrowers. By reason thereof,
each Borrower is hereby irrevocably appointed by each and every other Borrower
with power and authority through its duly authorized officer or officers (i) to
endorse any check (if any) for the proceeds of any Credit Extension for and on
behalf of each and every Borrower and in the name of each and every Borrower,
and (ii) to instruct Bank to credit the proceeds of any Credit Extension
directly to a banking account of one or more of the Borrowers which shall
evidence the making of such Credit Extension and shall constitute the
acknowledgment by each and every Borrower of the receipt of the proceeds of such
Credit Extension. Bank may require from time to time such certificates, reports
and other items as Bank may reasonably deem necessary to evidence the allocation
of the proceeds of the Credit Extensions among the Borrowers. In particular,
Bank may require from time to time that any advances of the proceeds of the
Credit Extensions by one or more of the Borrowers be evidenced by one or more
promissory notes or other written instruments or agreements between one or more
of the Borrowers to evidence intercompany receivables between one or more of the
Borrowers. All actions taken by each Borrower in connection with the Credit
Extensions and the Loan Documents shall be conclusively presumed to be the joint
and several actions of the Borrowers even though any one Borrower may act from
time to time in its name alone. This appointment is coupled with an interest and
is irrevocable without the prior written consent of Bank.

(c)           Without implying any limitation on the joint and several nature of
the Obligations, Bank agrees that, notwithstanding any other provision of this
Agreement, the Borrowers may create inter-company indebtedness between and/or
among the Borrowers with respect to the allocation of the benefits and proceeds
of the advances under this Agreement. The Borrowers agree among themselves, and
Bank consents to that agreement, that each and every Borrower shall have rights
of contribution from all of the other Borrowers to the extent each such Borrower
incurs Obligations in excess of the proceeds of the Credit Extensions received
by, or allocated to purposes for the direct benefit of, each such Borrower. All
such indebtedness and rights shall be, and are hereby agreed by the Borrowers to
be, subordinate in priority and payment to the indefeasible payment in full of
the Obligations, and, unless Bank agrees in writing otherwise, shall not be
exercised or repaid in whole or in part until all of the Obligations have been
satisfied, provided, however, that prior to the occurrence of a payment Default,
the Borrowers shall be permitted to make payments on account of any such
inter-company indebtedness from time to time in accordance with the terms
thereof. Each and every Borrower hereby waives all rights of counterclaim,
recoupment and offset between or among themselves arising on account of that
indebtedness. Unless required by the laws of the United States or the country
where such indebtedness is created, each and every Borrower agrees not to
evidence that indebtedness or rights by note or other instrument, and shall not
secure that indebtedness with any mortgage, security agreement or otherwise.

3


--------------------------------------------------------------------------------




(d)           Bank is hereby irrevocably authorized by the Borrowers to make
Credit Extensions to the Borrowers, all pursuant to the provisions of this
Agreement upon the written, oral or telephone request of any one of the Persons
who is from time to time a Responsible Officer of the Borrowers under the
provisions of the most recent certificate of corporate resolutions of the
Borrowers on file with Bank or as otherwise designated in writing by the
Borrowers. Except for gross negligence or willful misconduct, Bank assumes no
responsibility or liability for any errors, mistakes, and/or discrepancies in
the oral, telephonic, written or other transmissions of any instructions,
orders, requests and confirmations between Bank and the Borrowers in connection
with any of Credit Extension, or any other transaction in connection with the
provisions of this Agreement.


2.3          FEES.

Borrowers will pay:

(A)           FACILITY FEE. A FULLY EARNED, NONREFUNDABLE FEE IN THE AMOUNT OF
EIGHTEEN THOUSAND SEVEN HUNDRED FIFTY DOLLARS ($18,750) ON THE CLOSING DATE.

(B)           BANK EXPENSES. ALL BANK EXPENSES (INCLUDING REASONABLE ATTORNEYS’
FEES AND REASONABLE EXPENSES) INCURRED THROUGH AND AFTER THE DATE OF THIS
AGREEMENT, ARE PAYABLE WHEN DUE.


3              CONDITIONS OF LOANS


3.1          CONDITIONS PRECEDENT TO INITIAL CREDIT EXTENSION.

Bank’s obligation to make the initial Credit Extension is subject to the
condition precedent that it receive the agreements, documents and fees it
requires and Bank’s receipt of an insurance certificate in form and substance
acceptable to Bank showing that Bank has been added to such policies pursuant to
a lender’s loss payable endorsement as an additional loss payee and with respect
to all liability policies, showing the Bank as an additional insured and
providing that the insurer must give Bank at least twenty (20) days notice
before canceling its policy.


3.2          CONDITIONS PRECEDENT TO ALL CREDIT EXTENSIONS.

Bank’s obligations to make each Credit Extension, including the initial Credit
Extension, is subject to the following:

(A)           TIMELY RECEIPT OF ANY LOAN SUPPLEMENT; AND

(B)           THE REPRESENTATIONS AND WARRANTIES IN SECTION 5 MUST BE TRUE ON
THE DATE OF THE LOAN SUPPLEMENT AND ON THE EFFECTIVE DATE OF EACH CREDIT
EXTENSION AND NO EVENT OF DEFAULT MAY HAVE OCCURRED AND BE CONTINUING, OR RESULT
FROM THE CREDIT EXTENSION. EACH CREDIT EXTENSION IS BORROWERS’ REPRESENTATION
AND WARRANTY ON THAT DATE THAT THE REPRESENTATIONS AND WARRANTIES OF SECTION 5
REMAIN TRUE.


4              CREATION OF SECURITY INTEREST


4.1          GRANT OF SECURITY INTEREST.

Borrowers grant Bank a continuing security interest in all presently existing
and later acquired Collateral to secure all Obligations and performance of each
of Borrowers’ duties under the Loan Documents. Any security interest will be a
first priority security interest in the Collateral. Bank upon the occurrence of
any Event of Default, may place a “hold” on any deposit account of any Borrower
maintained with Bank. The Bank’s hold on any such deposit account shall be
limited to the aggregate amount of the outstanding Obligations, including
without limitation, the outstanding Obligations under the Committed Revolving
Line, including the face amount of all undrawn letters of credit issued
thereunder. If this Agreement is terminated, Bank’s lien and security interest
in the Collateral will continue until Borrowers fully satisfy their Obligations.

4


--------------------------------------------------------------------------------





5              REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants as follows:By:


5.1          DUE ORGANIZATION AND AUTHORIZATION.

Each Borrower is duly existing and in good standing in its state of
incorporation and qualified and licensed to do business in, and in good standing
in, any state in which the conduct of its business or its ownership of property
requires that it be qualified, except where the failure to do so could not
reasonably be expected to cause a Material Adverse Change. Each Borrower’s exact
legal name is as set forth on the signature pages of this Agreement. The
execution, delivery and performance of the Loan Documents have been duly
authorized, and do not conflict with Borrower’s formation documents, nor
constitute an event of default under any material agreement by which Borrower is
bound. Each Borrower is not in default under any agreement to which it is a
party, or by which it is bound, in which the default could reasonably be
expected to cause a Material Adverse Change.


5.2          COLLATERAL.

Each Borrower has good title to the Collateral, free of Liens.


5.3          LITIGATION.

There are no actions or proceedings pending or, to the knowledge of each
Borrower’s Responsible Officers, threatened by or against any Borrower or any
Subsidiary in which a likely adverse decision could reasonably be expected to
cause a Material Adverse Change.


5.4          NO MATERIAL ADVERSE CHANGE IN FINANCIAL STATEMENTS.

All consolidated financial statements for the Company and its Subsidiaries,
delivered to Bank fairly present in all material respects the consolidated
financial condition and the consolidated results of operations of the Company
and its Subsidiaries. There has not been any material deterioration in the
consolidated financial condition of the Company and its Subsidiaries since the
date of the most recent consolidated financial statements submitted to Bank.


5.5          SOLVENCY.

The fair salable value of Borrowers’ assets (including goodwill minus
disposition costs) exceeds the fair value of their liabilities; no Borrower is
left with unreasonably small capital after the transactions in this Agreement or
any of the Loan Documents; and each Borrower is able to pay its debts (including
trade debts) as they mature.


5.6          REGULATORY COMPLIANCE.

No Borrower is an “investment company” or a company “controlled” by an
“investment company” under the Investment Company Act. No Borrower is engaged as
one of its important activities in extending credit for margin stock (under
Regulations T and U of the Federal Reserve Board of Governors). Borrower has
complied in all material respects with the Federal Fair Labor Standards Act. No
Borrower has violated any laws, ordinances or rules, the violation of which
could reasonably be expected to cause a Material Adverse Change. None of any
Borrowers’ or any Subsidiary’s properties or assets has been used by any
Borrower or any Subsidiary or, to the best of any Borrower’s knowledge, by
previous Persons, in disposing, producing, storing, treating, or transporting
any hazardous substance other than legally. Each Borrower and each Subsidiary
has timely filed all required tax returns and paid, or made adequate provision
to pay, all material taxes, except those being contested in good faith with
adequate reserves under GAAP. Each Borrower and each Subsidiary has obtained all
consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all

5


--------------------------------------------------------------------------------




government authorities that are necessary to continue its business as currently
conducted, except where the failure to do so could not reasonably be expected to
cause a Material Adverse Change.


5.7          OMITTED.


5.8          DESIGNATED SENIOR INDEBTEDNESS.

The Company represents, warrants and agrees with the Bank that the Obligations
shall at all times be deemed to be “Designated Senior Indebtedness” under that
certain Indenture dated October 20, 2000 between the Company and State Street
Bank and Trust Company as the same may from time to time be amended, restated or
otherwise modified.


5.9          FULL DISCLOSURE.

No written representation, warranty or other statement of any Borrower in any
certificate or written statement given to Bank (taken together with all such
written certificates and written statements to Bank) contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained in the certificates or statements not misleading. It
being recognized by Bank that the projections and forecasts provided by each
Borrower in good faith and based upon reasonable assumptions are not viewed as
facts and that actual results during the period or periods covered by such
projections and forecasts may differ from the projected and forecasted results.


6              AFFIRMATIVE COVENANTS

Each Borrower will do all of the following for so long as Bank has an obligation
to make any Credit Extension, or there are outstanding Obligations:


6.1          GOVERNMENT COMPLIANCE.

Each Borrower will maintain its legal existence and good standing as a
Registered Organization in only the State of such Borrower’s incorporation as
set forth in the Schedule and maintain qualification in each jurisdiction in
which the failure to so qualify would reasonably be expected to cause a material
adverse effect on such Borrower’s business or operations. Each Borrower will
comply, and have each Subsidiary comply, with all laws, ordinances and
regulations to which it is subject, noncompliance with which could have a
material adverse effect on such Borrower’s business or operations or would
reasonably be expected to cause a Material Adverse Change.


6.2          FINANCIAL STATEMENTS, REPORTS, CERTIFICATES.

(A)           THE COMPANY WILL DELIVER TO BANK:  (I) AS SOON AS AVAILABLE, BUT
NO LATER THAN FIFTY (50) DAYS AFTER THE LAST DAY OF EACH OF THE COMPANY’S FISCAL
QUARTERS, A COMPANY PREPARED QUARTERLY FINANCIAL STATEMENT INCLUDING A
CONSOLIDATED BALANCE SHEET AND INCOME STATEMENT COVERING BORROWERS’ CONSOLIDATED
OPERATIONS DURING THE PERIOD CERTIFIED BY A RESPONSIBLE OFFICER; (II) AS SOON AS
AVAILABLE, BUT NO LATER THAN ONE HUNDRED TWENTY (120) DAYS AFTER THE LAST DAY OF
THE COMPANY’S FISCAL YEAR, AUDITED CONSOLIDATED FINANCIAL STATEMENTS PREPARED
UNDER GAAP, CONSISTENTLY APPLIED, TOGETHER WITH AN UNQUALIFIED OPINION ON THE
FINANCIAL STATEMENTS FROM AN INDEPENDENT CERTIFIED PUBLIC ACCOUNTING FIRM
ACCEPTABLE TO BANK; (III) A PROMPT REPORT OF ANY LEGAL ACTIONS PENDING OR
THREATENED AGAINST ANY BORROWER OR ANY SUBSIDIARY THAT COULD RESULT IN DAMAGES
OR COSTS TO ANY BORROWER OR ANY SUBSIDIARY IN EXCESS OF $3,000,000 OR WHICH
COULD RESULT IN A MATERIAL ADVERSE CHANGE; AND (IV) BUDGETS, SALES PROJECTIONS,
OPERATING PLANS OR OTHER FINANCIAL INFORMATION BANK REASONABLY REQUESTS. IN LIEU
OF ITEMS (A)(I) AND (A)(II) ABOVE, COMPANY MAY DELIVER TO BANK, COMPANY’S 10-Q
AND 10-K ALONG WITH THE UNQUALIFIED OPINION DESCRIBED ABOVE, AS APPLICABLE,
WITHIN THE TIME FRAME DESCRIBED ABOVE FOR DELIVERING SUCH FINANCIAL STATEMENTS.

(B)           WITHIN FIFTY (50) DAYS AFTER THE LAST DAY OF EACH OF THE COMPANY’S
FISCAL QUARTERS, THE COMPANY WILL DELIVER TO BANK WITH THE QUARTERLY FINANCIAL
STATEMENTS A COMPLIANCE CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER IN THE FORM
OF EXHIBIT C.

6


--------------------------------------------------------------------------------




(C)           EACH DOCUMENT REQUIRED TO BE DELIVERED PURSUANT TO PARAGRAPHS
(A) AND (B) OF THIS SECTION 6.2 SHALL BE DEEMED TO HAVE BEEN DELIVERED ON THE
DATE ON WHICH THE COMPANY POSTS SUCH DOCUMENT ON THE COMPANY’S WEBSITE ON THE
INTERNET AT THE WEBSITE ADDRESS LISTED ON THE SCHEDULE, OR WHEN SUCH DOCUMENT IS
POSTED ON THE SECURITIES AND EXCHANGE COMMISSION’S WEBSITE AT WWW.SEC.GOV;
PROVIDED THAT (I) IF THE BANK SO REQUESTS, THE COMPANY SHALL DELIVER PAPER
COPIES OF ALL SUCH DOCUMENTS TO THE BANK UNTIL THE BANK REQUESTS THAT THE
COMPANY CEASE DELIVERING SUCH PAPER COPIES AND (II) THE COMPANY SHALL NOTIFY THE
BANK BY FACSIMILE OF THE POSTING OF EACH SUCH DOCUMENT.


6.3          FINANCIAL COVENANTS.

Borrowers will maintain as of the last day of each fiscal quarter:

(a)              Quick Ratio. A ratio of (i) Quick Assets to (ii) Current
Liabilities, plus long term Indebtedness to Bank and outstanding letters of
credit under the Committed Revolving Line minus deferred revenue of at least
1.75 to 1.00.

(b)              Tangible Net Worth. A Tangible Net Worth of at least
$130,000,000 as of the quarter ending May 31, 2004, $140,000,000 as of the
quarters ending August 31, 2004 and November 30, 2004, and $150,000,000 for the
quarter ending February 28, 2005, and thereafter at such levels as agreed to by
Bank based upon the Company’s projections.


6.4          TAXES.

Each Borrower will make, and cause each Subsidiary to make, timely payment of
all material federal, state, and local taxes or assessments (other than taxes
and assessments which Borrowers are contesting in good faith, with adequate
reserves maintained in accordance with GAAP) and will deliver to Bank, on
demand, appropriate certificates attesting to the payment.


6.5          INSURANCE.

Each Borrower will keep its business and the Collateral insured for risks and in
amounts standard for Borrower’s industry, and as Bank may reasonably request.
Insurance policies will be in a form, with companies, and in amounts that are
satisfactory to Bank in Bank’s reasonable discretion. At Bank’s request,
Borrower will deliver certified copies of policies and evidence of all premium
payments. Proceeds payable under any policy will, at Bank’s option, be payable
to Bank on account of the Obligations.


6.6          DEPOSIT ACCOUNTS.

Borrowers will at all times, maintain not less than $50,000,000 in cash and/or
investments with Bank and/or its Affiliates. Funds may be maintained in
investment vehicles or operating accounts at the Borrower’s discretion.
Borrowers agree that in the event that Borrowers request that any such amounts
required to be maintained herein be held in an investment or other account with
any Affiliate of Bank, Borrowers shall promptly execute and deliver an Account
Control Agreement to Bank in Bank’s standard form


6.7          LOSS, DESTRUCTION OR DAMAGE.

Each Borrower will bear the risk of the Financed Equipment being lost, stolen,
destroyed, or damaged. If during the term of this Agreement any item of Financed
Equipment is lost, stolen, destroyed, damaged beyond repair, rendered
permanently unfit for use, or seized by a governmental authority for any reason
for a period equal to at least the remainder of the term of this Agreement (an
“Event of Loss”), then in each case, Borrowers:

(A)           PRIOR TO THE OCCURRENCE OF AN EVENT OF DEFAULT, AT BORROWERS’
OPTION, WILL (1) PAY TO BANK ON ACCOUNT OF THE OBLIGATIONS RELATING TO THE
FINANCED EQUIPMENT AFFECTED BY THE EVENT OF LOSS ALL ACCRUED INTEREST TO THE
DATE OF THE PREPAYMENT, PLUS ALL OUTSTANDING PRINCIPAL, PLUS A PREPAYMENT FEE
EQUAL

7


--------------------------------------------------------------------------------




TO (I) ONE AND ONE HALF OF ONE PERCENT (1.5%) OF THE AMOUNT PREPAID IF THE
PREPAYMENT OCCURS WITHIN THE FIRST TWELVE (12) MONTHS FROM THE DATE OF THE
EQUIPMENT ADVANCE; (II) ONE PERCENT (1%) OF THE AMOUNT PREPAID IF THE PREPAYMENT
OCCURS AFTER THE FIRST TWELVE (12) MONTHS, AND PRIOR TO THE TWENTY FOURTH (24TH)
MONTH FROM THE DATE OF THE EQUIPMENT ADVANCE; AND (III) ONE HALF OF ONE PERCENT
(.5%) OF THE AMOUNT PREPAID AT ALL TIMES AFTER THE FIRST TWENTY FOUR (24) MONTHS
FROM THE DATE OF THE EQUIPMENT ADVANCE; OR (2) REPAIR OR REPLACE ANY FINANCED
EQUIPMENT SUBJECT TO AN EVENT OF LOSS PROVIDED THE REPAIRED OR REPLACED FINANCED
EQUIPMENT IS OF EQUAL OR LIKE VALUE TO THE FINANCED EQUIPMENT SUBJECT TO AN
EVENT OF LOSS AND PROVIDED FURTHER THAT BANK HAS A FIRST PRIORITY PERFECTED
SECURITY INTEREST IN SUCH REPAIRED OR REPLACED FINANCED EQUIPMENT.

(B)           DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, ON OR BEFORE THE
PAYMENT DATE AFTER SUCH EVENT OF LOSS FOR EACH SUCH ITEM OF FINANCED EQUIPMENT
SUBJECT TO SUCH EVENT OF LOSS, BORROWERS WILL, AT BANK’S OPTION, PAY TO BANK AN
AMOUNT EQUAL TO ALL ACCRUED INTEREST TO THE DATE OF THE PREPAYMENT, PLUS ALL
OUTSTANDING PRINCIPAL, PLUS A PREPAYMENT FEE EQUAL TO (I) ONE AND ONE HALF OF
ONE PERCENT (1.5%) OF THE AMOUNT PREPAID IF THE PREPAYMENT OCCURS WITHIN THE
FIRST TWELVE (12) MONTHS FROM THE DATE OF THE EQUIPMENT ADVANCE; (II) ONE
PERCENT (1%) OF THE AMOUNT PREPAID IF THE PREPAYMENT OCCURS AFTER THE FIRST
TWELVE (12) MONTHS, AND PRIOR TO THE TWENTY FOURTH (24TH) MONTH FROM THE DATE OF
THE EQUIPMENT ADVANCE; AND (III) ONE HALF OF ONE PERCENT (.5%) OF THE AMOUNT
PREPAID AT ALL TIMES AFTER THE FIRST TWENTY FOUR (24) MONTHS FROM THE DATE OF
THE EQUIPMENT ADVANCE, PLUS ALL OTHER SUMS, IF ANY, THAT SHALL HAVE BECOME DUE
AND PAYABLE, INCLUDING INTEREST AT THE DEFAULT RATE WITH RESPECT TO ANY PAST DUE
AMOUNTS.

On the date of receipt by Bank of the amount specified above with respect to
each such item of Financed Equipment subject to an Event of Loss, this Agreement
shall terminate as to such Financed Equipment. If any proceeds of insurance or
awards received from governmental authorities are in excess of the amount owed
under this Section, Bank shall promptly remit to Borrowers the amount in excess
of the amount owed to Bank.


6.8          JOINDER OF SUBSIDIARIES.

In the event that any Subsidiary of any Borrower which is not then a Borrower
under this Loan Agreement becomes the owner of any interest in any Financed
Equipment purchased with any Equipment Advance through either the initial
purchase of such Financed Equipment from a third party or by way of any
transfer, assignment or sale of such Financed Equipment by any other Borrower,
Borrowers shall cause such Subsidiary to deliver to Bank, within twenty (20)
days of acquiring any such interest in any Financed Equipment, an Additional
Borrower Joinder Supplement in substantially the form attached hereto as
Exhibit D pursuant to which (a) it shall join as a Borrower under each of the
Loan Documents to which the Borrowers are parties, and (b) encumber such
Financed Equipment to secure the Obligations, free and clear of all Liens.


6.9          FURTHER ASSURANCES.

Each Borrower will execute any further instruments and take further action as
Bank reasonably requests to perfect or continue Bank’s security interest in the
Collateral or to effect the purposes of this Agreement.


7              NEGATIVE COVENANTS

No Borrower will do any of the following without Bank’s prior written consent,
for so long as Bank has an obligation to make Credit Extensions or there are any
outstanding Obligations:


7.1          DISPOSITIONS.

Convey, sell, lease, transfer or otherwise dispose of (collectively “Transfer”),
or permit any of its Subsidiaries to Transfer, all or any part of the Collateral
(including, any Transfer to another Borrower for which Bank has not filed a
financing statement on such Borrower with respect to such Collateral).

8


--------------------------------------------------------------------------------





7.2          CHANGES IN BUSINESS, OWNERSHIP, MANAGEMENT OR BUSINESS LOCATIONS.

Engage in or permit any of its Subsidiaries to engage in any business other than
the businesses currently engaged in by Borrower or reasonably related thereto or
have a material change in its senior management, unless such senior management
is replaced with an individual or individuals with comparable experience and
qualifications in Borrower’s good faith business judgment within 120 days or any
Person or group of Persons acting in concert shall acquire more thirty five
percent (35%) (other than by the sale of Borrower’s equity securities in a
public offering or to venture capital investors so long as Borrower identifies
and advises Bank of the venture capital investors prior to the closing of the
investment), except where (i) no Event of Default has occurred and is continuing
or would result from such action during the term of this Agreement and
(ii) Borrowers remain in compliance with Section 6.3 hereof following any such
transaction. A Subsidiary may merge or consolidate into another Subsidiary or
into any Borrower. Borrower will not, without at least thirty (30) days prior
written notice, change its state of formation, or change the locations where the
Collateral is located as set forth in the Schedule or as previously disclosed to
Bank.


7.3          MERGERS OR ACQUISITIONS.

Merge or consolidate, or permit any of its Material Subsidiaries to merge or
consolidate, with any other Person, or acquire, or permit any of its
Subsidiaries to acquire, all or substantially all of the capital stock or
property of another Person (a “Target”), except (a) a Subsidiary may merge or
consolidate into another Subsidiary or into any Borrower (b) in connection with
a Permitted Acquisition (as hereinafter defined). Borrower may acquire by
merger, stock purchase, asset purchase or otherwise, all or substantially all
the assets of any Person or make any investments in any such Person (each a
“Permitted Acquisition” and collectively, the “Permitted Acquisitions”) during
the existence of this Agreement without Bank’s consent, provided, however, that
each of the following conditions precedent are in satisfied:

(i)            After giving effect to such Permitted Acquisition, Borrower shall
continue to be in compliance with the financial covenants set forth in
Section 6.3 hereof;

(ii)           The net cash consideration (after adding any cash and cash
equivalents to be acquired through the acquisition of the Target) for any single
Permitted Acquisition does not exceed Fifteen Million Dollars ($15,000,000) and
the aggregate net cash consideration of all Permitted Acquisitions within a
single fiscal year does not exceed Thirty Million Dollars ($30,000,000) (the
“Acquisition Cap”);

(iii)          The Person being acquired (“Target”) is a going concern;

(iv)          With respect to any Permitted Acquisitions financed with the
Company’s equity, the number of the shares of the Company’s common stock issued
as consideration for any single Permitted Acquisition does not exceed twenty
percent (20%) of the  number of the shares of the Company’s issued and
outstanding common stock on the closing date of such Permitted Acquisition

(v)           After giving affect to the Permitted Acquisition, the Borrowers’
current Senior Management remains actively involved in the ongoing business of
each Borrower (subject to changes in Senior Management permitted by Section 7.2
hereof); and

(vi)          After giving affect to the Permitted Acquisition, there shall not
exist any Event of Default under this Agreement or any of the Loan Documents.

For purposes hereof, only cash consideration incurred in connection with each
Permitted Acquisition (not the value of non-compete agreements and the value of
assets, stock, warrants, or other property transferred, pledged or given in
connection with any Permitted Acquisition) shall be included in the calculation
of the Acquisition Cap, if such Target is a Material Subsidiary.

Upon completion of each Permitted Acquisition, Borrowers shall at Borrowers’
expense, cause each Target which is organized in the United States to be added
as a co-obligor on this Agreement and the Loan Documents.

9


--------------------------------------------------------------------------------





7.4          INDEBTEDNESS.

Create, incur, assume, or be liable for any Indebtedness, or permit any
Subsidiary to do so, other than Permitted Indebtedness.


7.5          ENCUMBRANCE.

Create, incur, or allow any Lien on any Collateral, or permit any of its
Subsidiaries to do so, or permit any Collateral not to be subject to the first
priority security interest granted here.


7.6          DISTRIBUTIONS; INVESTMENTS.

Directly or indirectly acquire or own any Person, or make any Investment in any
Person, other than Permitted Investments, or permit any of its Subsidiaries to
do so or pay any dividends or make any distribution or payment or redeem, retire
or purchase any capital stock, except where (i) no Event of Default has occurred
and is continuing or would result from such action during the term of this
Agreement and (ii) and Borrowers remain in compliance with Section 6.3 hereof
following any such transaction.


7.7          TRANSACTIONS WITH AFFILIATES.

Directly or indirectly enter into or permit to exist any material transaction
with any Affiliate of any Borrower except for transactions that are in the
ordinary course of such Borrower’s business, upon fair and reasonable terms that
are no less favorable to such Borrower than would be obtained in an arm’s length
transaction with a non­affiliated Person.


7.8          SUBORDINATED DEBT.

(A)           MAKE ANY MATERIAL SUBORDINATED DEBT MODIFICATION TO ANY DOCUMENT
RELATING TO THE SUBORDINATED DEBT WITHOUT BANK’S PRIOR WRITTEN CONSENT, OR
(B) MAKE ANY PAYMENT ON THE SUBORDINATED DEBT, PROVIDED, HOWEVER, THAT
(I) BORROWERS ARE PERMITTED TO MAKE PAYMENTS (“PERMITTED CONVERSION PAYMENTS”)
OF UP TO TEN MILLION DOLLARS ($10,000,000) IN THE AGGREGATE IN ANY TWELVE-MONTH
PERIOD IN CONNECTION WITH THE CONVERSION OF SUBORDINATED DEBT INTO EQUITY SO
LONG AS SUCH PAYMENTS ARE NOT PAYMENTS OF PRINCIPAL OR INTEREST, BUT ARE
ADDITIONAL CONSIDERATION PAID TO THE HOLDERS OF THE SUBORDINATED DEBT IN
CONNECTION WITH SUCH CONVERSION, AND PROVIDED, FURTHER, THAT PERMITTED
CONVERSION PAYMENTS MAY ONLY BE MADE IF SUCH PERMITTED CONVERSION PAYMENTS ARE
APPROVED BY THE BOARD OF DIRECTORS OF THE COMPANY, AND FURTHER PROVIDED THAT AT
THE TIME OF AND ON A PRO FORMA BASIS AFTER GIVING EFFECT TO SUCH PERMITTED
CONVERSION PAYMENTS, NO EVENT OF DEFAULT SHALL HAVE OCCURRED OR WOULD THEREBY
OCCUR UNDER ANY LOAN DOCUMENT, AND (II) BORROWERS ARE PERMITTED TO MAKE PAYMENTS
ON THE SUBORDINATED DEBT FROM PROCEEDS OF SALES OF THE COMPANY’S CAPITAL STOCK
FROM AND AFTER THE DATE HEREOF, PROVIDED THAT AT THE TIME OF AND ON A PRO FORMA
BASIS AFTER GIVING EFFECT TO SUCH PAYMENTS, NO EVENT OF DEFAULT SHALL HAVE
OCCURRED OR WOULD THEREBY OCCUR UNDER ANY LOAN DOCUMENT.


7.9          COMPLIANCE.

Become an “investment company” or a company controlled by an “investment
company,” under the Investment Company Act of 1940 or undertake as one of its
important activities extending credit to purchase or carry margin stock, or use
the proceeds of any Credit Extension for that purpose; fail to meet the minimum
funding requirements of ERISA, permit a Reportable Event or Prohibited
Transaction, as defined in ERISA, to occur; fail to comply with the Federal Fair
Labor Standards Act or violate any other law or regulation, if the violation
could reasonably be expected to have a material adverse effect on any Borrower’s
business or operations or would reasonably be expected to cause a Material
Adverse Change, or permit any of its Subsidiaries to do so.

10


--------------------------------------------------------------------------------



8              EVENTS OF DEFAULT

ANY ONE OF THE FOLLOWING IS AN EVENT OF DEFAULT:


8.1          PAYMENT DEFAULT.

IF BORROWERS FAIL TO PAY ANY OF THE OBLIGATIONS WHEN DUE AND SUCH FAILURE SHALL
CONTINUE FOR THREE (3) BUSINESS DAYS. DURING THE ADDITIONAL TIME, THE FAILURE TO
CURE THE DEFAULT IS NOT AN EVENT OF DEFAULT (BUT NO CREDIT EXTENSIONS WILL BE
MADE DURING THE CURE PERIOD);


8.2          COVENANT DEFAULT.

IF ANY BORROWER DOES NOT PERFORM ANY OBLIGATION IN SECTION 6 OR VIOLATES ANY
COVENANT IN SECTION 7; OR IF ANY BORROWER DOES NOT PERFORM OR OBSERVE ANY OTHER
MATERIAL TERM, CONDITION OR COVENANT IN THIS AGREEMENT, ANY LOAN DOCUMENTS, OR
IN ANY AGREEMENT BETWEEN ANY BORROWER AND BANK; AND IN EACH SUCH CASE, AS TO ANY
DEFAULT UNDER A TERM, CONDITION OR COVENANT THAT CAN BE CURED, HAS NOT CURED THE
DEFAULT WITHIN FIFTEEN (15) DAYS FROM THE EARLIER OF (I) NOTICE FROM BANK OF
SUCH DEFAULT TO A RESPONSIBLE OFFICER OF THE COMPANY OR (II) ACTUAL KNOWLEDGE OF
SUCH DEFAULT BY AN OFFICER OF ANY BORROWER, PROVIDED, HOWEVER, IF THE DEFAULT
CANNOT BE CURED WITHIN FIFTEEN (15) DAYS OR CANNOT BE CURED AFTER THE DEFAULTING
BORROWER’S ATTEMPTS WITHIN SUCH FIFTEEN (15) DAY PERIOD, AND THE DEFAULT MAY BE
CURED WITHIN A REASONABLE TIME, THEN THE DEFAULTING BORROWER HAS AN ADDITIONAL
PERIOD (OF NOT MORE THAN THIRTY (30) DAYS) TO ATTEMPT TO CURE THE DEFAULT.
DURING THE ADDITIONAL TIME, THE FAILURE TO CURE THE DEFAULT IS NOT AN EVENT OF
DEFAULT (BUT NO CREDIT EXTENSIONS WILL BE MADE DURING THE CURE PERIOD);


8.3          MATERIAL ADVERSE CHANGE.

IF THERE (I) OCCURS A MATERIAL ADVERSE CHANGE IN THE BUSINESS, OPERATIONS, OR
CONDITION (FINANCIAL OR OTHERWISE) OF THE BORROWERS AND THEIR SUBSIDIARIES TAKEN
AS A WHOLE, OR (II) IS A MATERIAL IMPAIRMENT OF THE PROSPECT OF REPAYMENT OF ANY
PORTION OF THE OBLIGATIONS OR (III) IS A MATERIAL IMPAIRMENT OF THE VALUE OR
PRIORITY OF BANK’S SECURITY INTERESTS IN THE COLLATERAL.


8.4          ATTACHMENT.

IF ANY MATERIAL PORTION OF ANY BORROWER’S ASSETS IS ATTACHED, SEIZED, LEVIED ON,
OR COMES INTO POSSESSION OF A TRUSTEE OR RECEIVER AND THE ATTACHMENT, SEIZURE OR
LEVY IS NOT REMOVED IN TEN (10) DAYS, OR IF ANY BORROWER IS ENJOINED,
RESTRAINED, OR PREVENTED BY COURT ORDER FROM CONDUCTING A MATERIAL PART OF ITS
BUSINESS OR IF A JUDGMENT OR OTHER CLAIM BECOMES A LIEN ON A MATERIAL PORTION OF
ANY BORROWER’S ASSETS, OR IF A NOTICE OF LIEN, LEVY, OR ASSESSMENT IS FILED
AGAINST ANY OF ANY BORROWER’S ASSETS BY ANY GOVERNMENT AGENCY AND NOT PAID
WITHIN TEN (10) DAYS AFTER SUCH BORROWER RECEIVES NOTICE. THESE ARE NOT EVENTS
OF DEFAULT IF STAYED OR IF A BOND IS POSTED PENDING CONTEST BY SUCH BORROWER
(BUT NO CREDIT EXTENSIONS WILL BE MADE DURING THE CURE PERIOD);


8.5          INSOLVENCY.

IF ANY BORROWER BECOMES INSOLVENT OR IF ANY BORROWER BEGINS AN INSOLVENCY
PROCEEDING OR AN INSOLVENCY PROCEEDING IS BEGUN AGAINST ANY BORROWER AND NOT
DISMISSED OR STAYED WITHIN FORTY-FIVE (45) DAYS (BUT NO CREDIT EXTENSIONS WILL
BE MADE BEFORE ANY INSOLVENCY PROCEEDING IS DISMISSED);


8.6          OTHER AGREEMENTS.

IF THERE IS A DEFAULT IN ANY AGREEMENT BETWEEN ANY BORROWER AND A THIRD PARTY
THAT GIVES THE THIRD PARTY THE RIGHT TO ACCELERATE ANY INDEBTEDNESS EXCEEDING
$3,000,000 OR THAT COULD CAUSE A MATERIAL ADVERSE CHANGE;

11


--------------------------------------------------------------------------------





8.7          JUDGMENTS.

IF A MONEY JUDGMENT(S) IN THE AGGREGATE OF AT LEAST $3,000,000 IS RENDERED
AGAINST ANY BORROWER AND IS UNSATISFIED AND UNSTAYED FOR 10 DAYS (BUT NO CREDIT
EXTENSIONS WILL BE MADE BEFORE THE JUDGMENT IS STAYED OR SATISFIED);


8.8          MISREPRESENTATIONS.

IF ANY BORROWER OR ANY PERSON ACTING FOR ANY BORROWER MAKES ANY MATERIAL
MISREPRESENTATION OR MATERIAL MISSTATEMENT NOW OR LATER IN ANY WARRANTY OR
REPRESENTATION IN THIS AGREEMENT OR IN ANY WRITING DELIVERED TO BANK OR TO
INDUCE BANK TO ENTER THIS AGREEMENT OR ANY LOAN DOCUMENT; OR


8.9          SUBSIDIARIES.

ANY CIRCUMSTANCE DESCRIBED IN SECTIONS 8.4, 8.5 OR 8.7 OCCURS TO ANY MATERIAL
SUBSIDIARY OF ANY BORROWER.


9              BANK’S RIGHTS AND REMEDIES


9.1          RIGHTS AND REMEDIES.

WHEN AN EVENT OF DEFAULT OCCURS AND CONTINUES BANK MAY, WITHOUT NOTICE OR
DEMAND, DO ANY OR ALL OF THE FOLLOWING:

(A)           DECLARE ALL OBLIGATIONS IMMEDIATELY DUE AND PAYABLE (BUT IF AN
EVENT OF DEFAULT DESCRIBED IN SECTION 8.5 OCCURS ALL OBLIGATIONS ARE IMMEDIATELY
DUE AND PAYABLE WITHOUT ANY ACTION BY BANK);

(B)           STOP ADVANCING MONEY OR EXTENDING CREDIT FOR BORROWERS’ BENEFIT
UNDER THIS AGREEMENT OR UNDER ANY OTHER AGREEMENT BETWEEN ANY BORROWER AND BANK;

(C)           MAKE ANY PAYMENTS AND DO ANY ACTS IT CONSIDERS NECESSARY OR
REASONABLE TO PROTECT ITS SECURITY INTEREST IN THE COLLATERAL. BORROWERS WILL
ASSEMBLE THE COLLATERAL IF BANK REQUIRES AND MAKE IT AVAILABLE AS BANK
DESIGNATES. BANK MAY ENTER PREMISES WHERE THE COLLATERAL IS LOCATED, TAKE AND
MAINTAIN POSSESSION OF ANY PART OF THE COLLATERAL, AND PAY, PURCHASE, CONTEST,
OR COMPROMISE ANY LIEN WHICH APPEARS TO BE PRIOR OR SUPERIOR TO ITS SECURITY
INTEREST AND PAY ALL EXPENSES INCURRED. EACH BORROWER GRANTS BANK A LICENSE TO
ENTER AND OCCUPY ANY OF ITS PREMISES, WITHOUT CHARGE, TO EXERCISE ANY OF BANK’S
RIGHTS OR REMEDIES;

(D)           APPLY TO THE OBLIGATIONS ANY (I) BALANCES AND DEPOSITS OF ANY
BORROWER, BANK OR ITS AFFILIATE IT HOLDS, OR (II) ANY AMOUNT HELD BY BANK OWING
TO OR FOR THE CREDIT OR THE ACCOUNT OF ANY BORROWER;

(E)           SHIP, RECLAIM, RECOVER, STORE, FINISH, MAINTAIN, REPAIR, PREPARE
FOR SALE, ADVERTISE FOR SALE, AND SELL THE COLLATERAL;

(F)            EXERCISE A RIGHT OF SET OFF OR BANK LIEN AS TO ANY MONIES OF ANY
BORROWER DEPOSITED IN ANY ACCOUNTS OF ANY NATURE MAINTAINED BY ANY BORROWER WITH
BANK OR ANY AFFILIATE OF BANK, WITHOUT ADVANCE NOTICE, REGARDLESS OF WHETHER
SUCH ACCOUNTS ARE GENERAL OR SPECIAL. EACH BORROWER, BANK AND ANY AFFILIATE OF
BANK AT WHICH ANY SUCH ACCOUNTS ARE MAINTAINED AGREE THAT SUCH AFFILIATE SHALL
COMPLY WITH ANY INSTRUCTIONS GIVEN BY BANK WITH RESPECT TO THE DISPOSITION OF
FUNDS HELD IN ANY SUCH ACCOUNT WITHOUT FURTHER CONSENT OF ANY BORROWER; AND

(G)           DISPOSE OF THE COLLATERAL ACCORDING TO THE CODE.


9.2          POWER OF ATTORNEY.

EFFECTIVE ONLY WHEN AN EVENT OF DEFAULT OCCURS AND CONTINUES, EACH BORROWER
IRREVOCABLY APPOINTS BANK AS ITS LAWFUL ATTORNEY TO:  (I) ENDORSE SUCH
BORROWER’S NAME ON ANY CHECKS OR OTHER FORMS

12


--------------------------------------------------------------------------------




OF PAYMENT OR SECURITY; (II) MAKE, SETTLE, AND ADJUST ALL CLAIMS UNDER SUCH
BORROWER’S INSURANCE POLICIES; AND (III) TRANSFER THE COLLATERAL INTO THE NAME
OF BANK OR A THIRD PARTY AS THE CODE PERMITS. BANK MAY EXERCISE THE POWER OF
ATTORNEY TO SIGN EACH BORROWER’S NAME ON ANY DOCUMENTS NECESSARY TO PERFECT OR
CONTINUE THE PERFECTION OF ANY SECURITY INTEREST REGARDLESS OF WHETHER AN EVENT
OF DEFAULT HAS OCCURRED IF BORROWER HAS REFUSED TO DO SO UPON THE BANK’S
REQUEST. BANK’S APPOINTMENT AS EACH BORROWER’S ATTORNEY IN FACT, AND ALL OF
BANK’S RIGHTS AND POWERS, COUPLED WITH AN INTEREST, ARE IRREVOCABLE UNTIL ALL
OBLIGATIONS HAVE BEEN FULLY REPAID AND PERFORMED AND BANK’S OBLIGATION TO
PROVIDE CREDIT EXTENSIONS TERMINATES.


9.3          OMITTED.


9.4          BANK EXPENSES.

IF ANY BORROWER FAILS TO PAY ANY AMOUNT OR FURNISH ANY REQUIRED PROOF OF PAYMENT
TO THIRD PERSONS, BANK MAY MAKE ALL OR PART OF THE PAYMENT OR OBTAIN INSURANCE
POLICIES REQUIRED IN SECTION 6.5, AND TAKE ANY ACTION UNDER THE POLICIES BANK
DEEMS PRUDENT. ANY AMOUNTS PAID BY BANK ARE BANK EXPENSES AND IMMEDIATELY DUE
AND PAYABLE, BEARING INTEREST AT THE THEN APPLICABLE RATE AND SECURED BY THE
COLLATERAL. NO PAYMENTS BY BANK ARE DEEMED AN AGREEMENT TO MAKE SIMILAR PAYMENTS
IN THE FUTURE OR BANK’S WAIVER OF ANY EVENT OF DEFAULT.


9.5          BANK’S LIABILITY FOR COLLATERAL.

IF BANK COMPLIES WITH REASONABLE BANKING PRACTICES AND THE CODE, IT IS NOT
LIABLE FOR: (A) THE SAFEKEEPING OF THE COLLATERAL; (B) ANY LOSS OR DAMAGE TO THE
COLLATERAL; (C) ANY DIMINUTION IN THE VALUE OF THE COLLATERAL; OR (D) ANY ACT OR
DEFAULT OF ANY CARRIER, WAREHOUSEMAN, BAILEE, OR OTHER PERSON. BORROWERS BEAR
ALL RISK OF LOSS, DAMAGE OR DESTRUCTION OF THE COLLATERAL.


9.6          REMEDIES CUMULATIVE.

BANK’S RIGHTS AND REMEDIES UNDER THIS AGREEMENT, THE LOAN DOCUMENTS, AND ALL
OTHER AGREEMENTS ARE CUMULATIVE. BANK HAS ALL RIGHTS AND REMEDIES PROVIDED UNDER
THE CODE, BY LAW, OR IN EQUITY. BANK’S EXERCISE OF ONE RIGHT OR REMEDY IS NOT AN
ELECTION, AND BANK’S WAIVER OF ANY EVENT OF DEFAULT IS NOT A CONTINUING WAIVER.
BANK’S DELAY IS NOT A WAIVER, ELECTION, OR ACQUIESCENCE. NO WAIVER IS EFFECTIVE
UNLESS SIGNED BY BANK AND THEN IS ONLY EFFECTIVE FOR THE SPECIFIC INSTANCE AND
PURPOSE FOR WHICH IT WAS GIVEN.


9.7          DEMAND WAIVER.

EACH BORROWER WAIVES DEMAND, NOTICE OF DEFAULT OR DISHONOR, NOTICE OF PAYMENT
AND NONPAYMENT, NOTICE OF ANY DEFAULT, NONPAYMENT AT MATURITY, RELEASE,
COMPROMISE, SETTLEMENT, EXTENSION, OR RENEWAL OF ACCOUNTS, DOCUMENTS,
INSTRUMENTS, CHATTEL PAPER, AND GUARANTEES HELD BY BANK ON WHICH BORROWERS ARE
LIABLE.


10           NOTICES

ALL NOTICES OR DEMANDS BY ANY PARTY ABOUT THIS AGREEMENT OR ANY OTHER RELATED
AGREEMENT MUST BE IN WRITING AND BE PERSONALLY DELIVERED OR SENT BY AN OVERNIGHT
DELIVERY SERVICE, BY CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED,
OR BY TELEFACSIMILE TO THE ADDRESSES SET FORTH AT THE BEGINNING OF THIS
AGREEMENT. A PARTY MAY CHANGE ITS NOTICE ADDRESS BY GIVING THE OTHER PARTY
WRITTEN NOTICE.


11           CHOICE OF LAW , VENUE AND JURY TRIAL WAIVER

VIRGINIA LAW GOVERNS THE LOAN DOCUMENTS WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW. EACH BORROWER AND BANK EACH SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS IN THE COMMONWEALTH OF VIRGINIA
PROVIDED, HOWEVER, THAT IF FOR ANY REASON THE BANK CAN NOT AVAIL ITSELF OF THE
COURTS OF THE COMMONWEALTH OF VIRGINIA, THE BORROWER AND BANK EACH SUBMIT TO THE
JURISDICTION OF THE STATE AND FEDERAL COURTS IN SANTA CLARA COUNTY, CALIFORNIA.

13


--------------------------------------------------------------------------------




EACH BORROWER AND BANK EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.
EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.


12           GENERAL PROVISIONS


12.1        SUCCESSORS AND ASSIGNS.

THIS AGREEMENT BINDS AND IS FOR THE BENEFIT OF THE SUCCESSORS AND PERMITTED
ASSIGNS OF EACH PARTY. BORROWERS MAY NOT ASSIGN THIS AGREEMENT OR ANY RIGHTS
UNDER IT WITHOUT BANK’S PRIOR WRITTEN CONSENT WHICH MAY BE GRANTED OR WITHHELD
IN BANK’S DISCRETION. BANK HAS THE RIGHT, WITHOUT THE CONSENT OF OR NOTICE TO
BORROWERS, TO SELL, TRANSFER, NEGOTIATE, OR GRANT PARTICIPATION IN ALL OR ANY
PART OF, OR ANY INTEREST IN, BANK’S OBLIGATIONS, RIGHTS AND BENEFITS UNDER THIS
AGREEMENT.


12.2        INDEMNIFICATION.

EACH BORROWER WILL INDEMNIFY, DEFEND AND HOLD HARMLESS BANK AND ITS OFFICERS,
EMPLOYEES, AND AGENTS AGAINST:  (A) ALL OBLIGATIONS, DEMANDS, CLAIMS, AND
LIABILITIES ASSERTED BY ANY OTHER PARTY IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THE LOAN DOCUMENTS; AND (B) ALL LOSSES OR BANK EXPENSES
INCURRED, OR PAID BY BANK FROM, FOLLOWING, OR CONSEQUENTIAL TO TRANSACTIONS
BETWEEN BANK AND ANY BORROWER (INCLUDING REASONABLE ATTORNEYS FEES AND
EXPENSES), EXCEPT WITH RESPECT TO (A) AND (B) ABOVE WHERE SUCH LOSSES,
OBLIGATIONS, DEMANDS, CLAIMS OR LIABILITIES ARE CAUSED BY BANK’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.


12.3        TIME OF ESSENCE.

TIME IS OF THE ESSENCE FOR THE PERFORMANCE OF ALL OBLIGATIONS IN THIS AGREEMENT.


12.4        SEVERABILITY OF PROVISION.

EACH PROVISION OF THIS AGREEMENT IS SEVERABLE FROM EVERY OTHER PROVISION IN
DETERMINING THE ENFORCEABILITY OF ANY PROVISION.


12.5        AMENDMENTS IN WRITING, INTEGRATION.

ALL AMENDMENTS TO THIS AGREEMENT MUST BE IN WRITING AND SIGNED BY BORROWERS AND
BANK. THIS AGREEMENT REPRESENTS THE ENTIRE AGREEMENT ABOUT THIS SUBJECT MATTER,
AND SUPERSEDES PRIOR NEGOTIATIONS OR AGREEMENTS. ALL PRIOR AGREEMENTS,
UNDERSTANDINGS, REPRESENTATIONS, WARRANTIES, AND NEGOTIATIONS BETWEEN THE
PARTIES ABOUT THE SUBJECT MATTER OF THIS AGREEMENT MERGE INTO THIS AGREEMENT AND
THE LOAN DOCUMENTS.


12.6        COUNTERPARTS.

THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS AND BY DIFFERENT
PARTIES ON SEPARATE COUNTERPARTS, EACH OF WHICH, WHEN EXECUTED AND DELIVERED,
ARE AN ORIGINAL, AND ALL TAKEN TOGETHER, CONSTITUTE ONE AGREEMENT.


12.7        SURVIVAL.

ALL COVENANTS, REPRESENTATIONS AND WARRANTIES MADE IN THIS AGREEMENT CONTINUE IN
FULL FORCE WHILE  ANY OBLIGATIONS REMAIN OUTSTANDING. THE OBLIGATIONS OF
BORROWERS IN SECTION 12.2 TO INDEMNIFY BANK WILL SURVIVE UNTIL ALL STATUTES OF
LIMITATIONS FOR ACTIONS THAT MAY BE BROUGHT AGAINST BANK HAVE RUN.

14


--------------------------------------------------------------------------------





12.8        CONFIDENTIALITY.

IN HANDLING ANY CONFIDENTIAL INFORMATION, BANK WILL EXERCISE THE SAME DEGREE OF
CARE THAT IT EXERCISES FOR ITS OWN PROPRIETARY INFORMATION, BUT DISCLOSURE OF
INFORMATION MAY BE MADE (I) TO BANK’S SUBSIDIARIES OR AFFILIATES IN CONNECTION
WITH THEIR BUSINESS WITH BORROWERS, (II) TO PROSPECTIVE TRANSFEREES OR
PURCHASERS OF ANY INTEREST IN THE LOANS (PROVIDED, HOWEVER, BANK SHALL USE
COMMERCIALLY REASONABLE EFFORTS IN OBTAINING SUCH PROSPECTIVE TRANSFEREE OR
PURCHASERS AGREEMENT OF THE TERMS OF THIS PROVISION), (III) AS REQUIRED BY LAW,
REGULATION, SUBPOENA, OR OTHER ORDER, (IV) AS REQUIRED IN CONNECTION WITH BANK’S
EXAMINATION OR AUDIT AND (V) AS BANK CONSIDERS APPROPRIATE EXERCISING REMEDIES
UNDER THIS AGREEMENT. CONFIDENTIAL INFORMATION DOES NOT INCLUDE INFORMATION THAT
EITHER: (A) IS IN THE PUBLIC DOMAIN OR IN BANK’S POSSESSION WHEN DISCLOSED TO
BANK, OR BECOMES PART OF THE PUBLIC DOMAIN AFTER DISCLOSURE TO BANK; OR (B) IS
DISCLOSED TO BANK BY A THIRD PARTY, IF BANK DOES NOT KNOW THAT THE THIRD PARTY
IS PROHIBITED FROM DISCLOSING THE INFORMATION.


12.9        ATTORNEYS’ FEES, COSTS AND EXPENSES.

IN ANY ACTION OR PROCEEDING BETWEEN ANY BORROWER AND BANK ARISING OUT OF THE
LOAN DOCUMENTS, THE PREVAILING PARTY WILL BE ENTITLED TO RECOVER ITS REASONABLE
ATTORNEYS’ FEES AND OTHER REASONABLE COSTS AND EXPENSES INCURRED, IN ADDITION TO
ANY OTHER RELIEF TO WHICH IT MAY BE ENTITLED.


13           DEFINITIONS


13.1        DEFINITIONS.

IN THIS AGREEMENT:

“AFFILIATE” OF A PERSON IS A PERSON THAT OWNS OR CONTROLS DIRECTLY OR INDIRECTLY
THE PERSON, ANY PERSON THAT CONTROLS OR IS CONTROLLED BY OR IS UNDER COMMON
CONTROL WITH THE PERSON, AND EACH OF THAT PERSON’S SENIOR EXECUTIVE OFFICERS,
DIRECTORS, PARTNERS AND, FOR ANY PERSON THAT IS A LIMITED LIABILITY COMPANY,
THAT PERSON’S MANAGERS AND MEMBERS.

“BANK EXPENSES” ARE ALL AUDIT FEES AND EXPENSES AND REASONABLE COSTS AND
EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES) FOR PREPARING,
NEGOTIATING, ADMINISTERING (EXCEPT FOR ADMINISTRATIVE EXPENSES INCURRED IN THE
ORDINARY COURSE OR WHERE SUCH ADMINISTRATION DOES NOT RESULT IN OUT-OF-POCKET
EXPENSES), DEFENDING AND ENFORCING THE LOAN DOCUMENTS (INCLUDING APPEALS OR
INSOLVENCY PROCEEDINGS).

“BASIC RATE” IS A PER ANNUM RATE OF INTEREST (BASED ON A YEAR OF 360 DAYS) EQUAL
TO SEVEN AND THREE-QUARTERS PERCENT (7.75%).

“BORROWER’S BOOKS” ARE ALL OF EACH BORROWER’S BOOKS AND RECORDS INCLUDING
LEDGERS, RECORDS REGARDING EACH BORROWER’S ASSETS OR LIABILITIES, THE
COLLATERAL, BUSINESS OPERATIONS OR FINANCIAL CONDITION AND ALL COMPUTER PROGRAMS
OR DISCS OR ANY EQUIPMENT CONTAINING THE INFORMATION.

“BUSINESS DAY” IS ANY DAY THAT IS NOT A SATURDAY, SUNDAY OR A DAY ON WHICH THE
BANK IS CLOSED.

“CLOSING DATE” IS THE DATE OF THIS AGREEMENT.

“CODE” IS THE UNIFORM COMMERCIAL CODE, IN EFFECT IN THE COMMONWEALTH OF VIRGINIA
AS OF THE CLOSING DATE.

“COLLATERAL” IS THE PROPERTY DESCRIBED ON EXHIBIT A.

“COMMITTED EQUIPMENT LINE” IS A CREDIT EXTENSION OF UP TO FIVE MILLION DOLLARS
($5,000,000).

15


--------------------------------------------------------------------------------




“COMMITTED REVOLVING LINE” IS A LINE OF CREDIT FROM BANK TO BORROWERS IN THE
ORIGINAL MAXIMUM PRINCIPAL AMOUNT OF FIFTEEN MILLION DOLLARS ($15,000,000), AS
THE SAME MAY BE AMENDED, MODIFIED, INCREASED OR RENEWED FROM TIME TO TIME.

“COMMITMENT TERMINATION DATE” IS DECEMBER 31, 2004.

“CONTINGENT OBLIGATION” IS, FOR ANY PERSON, ANY DIRECT OR INDIRECT LIABILITY,
CONTINGENT OR NOT, OF THAT PERSON FOR (I) ANY INDEBTEDNESS, LEASE, DIVIDEND,
LETTER OF CREDIT OR OTHER OBLIGATION OF ANOTHER SUCH AS AN OBLIGATION DIRECTLY
OR INDIRECTLY GUARANTEED, ENDORSED, CO-MADE, DISCOUNTED OR SOLD WITH RECOURSE BY
THAT PERSON, OR FOR WHICH THAT PERSON IS DIRECTLY OR INDIRECTLY LIABLE; (II) ANY
OBLIGATIONS FOR UNDRAWN LETTERS OF CREDIT FOR THE ACCOUNT OF THAT PERSON; AND
(III) ALL OBLIGATIONS FROM ANY INTEREST RATE, CURRENCY OR COMMODITY SWAP
AGREEMENT, INTEREST RATE CAP OR COLLAR AGREEMENT, OR OTHER AGREEMENT OR
ARRANGEMENT DESIGNATED TO PROTECT A PERSON AGAINST FLUCTUATION IN INTEREST
RATES, CURRENCY EXCHANGE RATES OR COMMODITY PRICES;  BUT “CONTINGENT OBLIGATION”
DOES NOT INCLUDE ENDORSEMENTS IN THE ORDINARY COURSE OF BUSINESS. THE AMOUNT OF
A CONTINGENT OBLIGATION IS THE STATED OR DETERMINED AMOUNT OF THE PRIMARY
OBLIGATION FOR WHICH THE CONTINGENT OBLIGATION IS MADE OR, IF NOT DETERMINABLE,
THE MAXIMUM REASONABLY ANTICIPATED LIABILITY FOR IT DETERMINED BY THE PERSON IN
GOOD FAITH; BUT THE AMOUNT MAY NOT EXCEED THE MAXIMUM OF THE OBLIGATIONS UNDER
THE GUARANTEE OR OTHER SUPPORT ARRANGEMENT.

“CREDIT EXTENSION” IS EACH EQUIPMENT ADVANCE, OR ANY OTHER EXTENSION OF CREDIT
BY BANK FOR ANY BORROWER’S BENEFIT.

“CURRENT LIABILITIES” ARE THE AGGREGATE AMOUNT OF THE TOTAL LIABILITIES OF THE
COMPANY AND ITS CONSOLIDATED SUBSIDIARIES WHICH MATURE WITHIN ONE (1) YEAR.

“ELIGIBLE EQUIPMENT” IS GENERAL PURPOSE COMPUTER EQUIPMENT, OFFICE EQUIPMENT,
TEST AND LABORATORY EQUIPMENT, FURNISHINGS, AND, SUBJECT TO THE LIMITATIONS SET
FORTH BELOW, OTHER EQUIPMENT THAT COMPLIES WITH ALL OF BORROWERS’
REPRESENTATIONS AND WARRANTIES TO BANK AND WHICH IS ACCEPTABLE TO BANK IN ALL
RESPECTS. EQUIPMENT FINANCED WITH THE PROCEEDS OF EQUIPMENT ADVANCES MAY BE NEW
OR USED EQUIPMENT.

“EQUIPMENT” HAS THE MEANING SET FORTH IN THE CODE AND INCLUDES ALL PRESENT AND
FUTURE MACHINERY, EQUIPMENT, TENANT IMPROVEMENTS, FURNITURE, FIXTURES, VEHICLES,
TOOLS, PARTS AND ATTACHMENTS IN WHICH ANY BORROWER HAS ANY INTEREST.

“EQUIPMENT ADVANCE” IS DEFINED IN SECTION 2.1.1.

“EQUIPMENT TERM NOTE” MEANS THAT CERTAIN EQUIPMENT TERM NOTE OF EVEN DATE
HEREWITH IN THE PRINCIPAL AMOUNT OF FIVE MILLION DOLLARS ($5,000,000) FROM
BORROWERS IN FAVOR OF BANK, TOGETHER WITH ALL RENEWALS, AMENDMENTS,
MODIFICATIONS AND SUBSTITUTIONS THEREFOR.

“ERISA” IS THE EMPLOYMENT RETIREMENT INCOME SECURITY ACT OF 1974, AND ITS
REGULATIONS.

“FINANCED EQUIPMENT” IS DEFINED IN THE LOAN SUPPLEMENT.

“FUNDING DATE” IS ANY DATE ON WHICH AN EQUIPMENT ADVANCE IS MADE TO OR ON
ACCOUNT OF BORROWERS.

“GAAP” IS GENERALLY ACCEPTED ACCOUNTING PRINCIPLES.

“INDEBTEDNESS” IS (A) INDEBTEDNESS FOR BORROWED MONEY OR THE DEFERRED PRICE OF
PROPERTY OR SERVICES, SUCH AS REIMBURSEMENT AND OTHER OBLIGATIONS FOR SURETY
BONDS AND LETTERS OF CREDIT, (B) OBLIGATIONS EVIDENCED BY NOTES, BONDS,
DEBENTURES OR SIMILAR INSTRUMENTS, (C) CAPITAL LEASE OBLIGATIONS AND
(D) CONTINGENT OBLIGATIONS.

16


--------------------------------------------------------------------------------




“INSOLVENCY PROCEEDING” ARE PROCEEDINGS BY OR AGAINST ANY PERSON UNDER THE
UNITED STATES BANKRUPTCY CODE, OR ANY OTHER BANKRUPTCY OR INSOLVENCY LAW,
INCLUDING ASSIGNMENTS FOR THE BENEFIT OF CREDITORS, COMPOSITIONS, EXTENSIONS
GENERALLY WITH ITS CREDITORS, OR PROCEEDINGS SEEKING REORGANIZATION,
ARRANGEMENT, OR OTHER RELIEF.

“INVESTMENT” IS ANY BENEFICIAL OWNERSHIP OF (INCLUDING STOCK, PARTNERSHIP
INTEREST OR OTHER SECURITIES) ANY PERSON, OR ANY LOAN, ADVANCE OR CAPITAL
CONTRIBUTION TO ANY PERSON.

“LIEN” IS A MORTGAGE, LIEN, DEED OF TRUST, CHARGE, PLEDGE, SECURITY INTEREST OR
OTHER ENCUMBRANCE.

“LOAN AMOUNT” IS THE AGGREGATE AMOUNT OF THE EQUIPMENT ADVANCE.

“LOAN DOCUMENTS” ARE, COLLECTIVELY, THIS AGREEMENT, THE EQUIPMENT TERM NOTE, ANY
NOTE, OR NOTES OR GUARANTIES EXECUTED BY ANY BORROWER AND ANY OTHER PRESENT OR
FUTURE AGREEMENT BETWEEN ANY BORROWER AND/OR FOR THE BENEFIT OF BANK IN
CONNECTION WITH THIS AGREEMENT, ALL AS AMENDED, EXTENDED OR RESTATED.

“LOAN FACTOR” IS THE PERCENTAGE WHICH RESULTS FROM AMORTIZING THE EQUIPMENT
ADVANCE OVER THE REPAYMENT PERIOD, USING THE BASIC RATE AS THE INTEREST RATE.

“LOAN SUPPLEMENT” IS ATTACHED AS EXHIBIT B.

“MATERIAL ADVERSE CHANGE” HAS THE MEANING SET FORTH IN SECTION 8.3.

“MATERIAL SUBORDINATED DEBT MODIFICATION” MEANS ANY AMENDMENT OR MODIFICATION TO
ANY INSTRUMENT, AGREEMENT OR OTHER DOCUMENT RELATING TO THE SUBORDINATED DEBT OR
ANY OTHER ACTION IN CONNECTION WITH THE SUBORDINATED DEBT THAT, INDIVIDUALLY OR
IN COMBINATION WITH OTHER AMENDMENTS, MODIFICATIONS OR ACTIONS, (A) INCREASES
THE INTEREST RATE, FEES OR EXPENSES DUE UNDER THE SUBORDINATED DEBT,
(B) INCREASES THE MAXIMUM PRINCIPAL AMOUNT OF THE SUBORDINATED DEBT,
(C) ACCELERATES THE DUE DATE OR MATURITY DATE OF ALL OR PART OF THE SUBORDINATED
DEBT, (D) CHANGES THE COLLATERAL, IF ANY, FOR THE SUBORDINATED DEBT OR
(E) OTHERWISE HAS A MATERIAL ADVERSE EFFECT ON BORROWER’S ABILITY TO PAY AND
PERFORM ITS OBLIGATIONS IN FAVOR OF BANK OR THE VALIDITY OR PRIORITY OF BANK’S
SECURITY INTEREST IN THE COLLATERAL.

“MATERIAL SUBSIDIARY” MEANS ANY SUBSIDIARY NOW OR HEREAFTER EXISTING, THAT OWNS
ASSETS WITH AN AGGREGATE BOOK VALUE EXCEEDING 5% OF THE AGGREGATE BOOK VALUE OF
THE CONSOLIDATED TOTAL ASSETS OF THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES
TAKEN AS A WHOLE, IN EACH CASE, AS MEASURED AS OF THE LAST DAY OF THE MOST
RECENTLY COMPLETED FISCAL QUARTER FOR WHICH FINANCIAL STATEMENTS HAVE BEEN
DELIVERED PURSUANT TO SECTION 6.2, OR (II) HAS GENERATED REVENUE DURING THE MOST
RECENTLY COMPLETED FOUR FISCAL QUARTER PERIOD EXCEEDING 5% OF THE AGGREGATE
CONSOLIDATED REVENUE GENERATED BY THE COMPANY AND ITS SUBSIDIARIES DURING THE
MOST RECENTLY COMPLETED FOUR FISCAL QUARTER PERIOD FOR WHICH FINANCIAL
STATEMENTS HAVE BEEN DELIVERED PURSUANT TO SECTION 6.2.

“OBLIGATIONS” ARE DEBTS, PRINCIPAL, INTEREST, BANK EXPENSES AND OTHER AMOUNTS
BORROWERS OWE BANK NOW OR LATER, INCLUDING CASH MANAGEMENT SERVICES, LETTERS OF
CREDIT AND FOREIGN EXCHANGE CONTRACTS, IF ANY AND INCLUDING INTEREST ACCRUING
AFTER INSOLVENCY PROCEEDINGS BEGIN AND DEBTS, LIABILITIES, OR OBLIGATIONS OF
BORROWERS ASSIGNED TO BANK.

“ORIGINAL STATED COST” IS (I), THE ORIGINAL COST TO ANY BORROWER OF THE ITEM OF
NEW EQUIPMENT (INCLUDING WITHOUT LIMITATION OTHER EQUIPMENT) ANY AND ALL
FREIGHT, INSTALLATION, TAX AND RELATED CHARGES ASSOCIATED WITH THE PURCHASE OF
SUCH EQUIPMENT OR  (II) THE FAIR MARKET VALUE ASSIGNED TO SUCH ITEM OF USED
EQUIPMENT (INCLUDING WITHOUT LIMITATION OTHER EQUIPMENT) BY MUTUAL AGREEMENT OF
BORROWERS AND BANK AT THE TIME OF MAKING OF THE EQUIPMENT ADVANCE, PLUS ANY AND
ALL FREIGHT, INSTALLATION, TAX AND RELATED CHARGES ASSOCIATED WITH THE PURCHASE
OF SUCH EQUIPMENT, SUBJECT TO THE SUB-LIMIT ON OTHER EQUIPMENT SET FORTH BELOW.

“OTHER EQUIPMENT” IS LEASEHOLD IMPROVEMENTS, INTANGIBLE PROPERTY SUCH AS
COMPUTER SOFTWARE AND SOFTWARE LICENSES, EQUIPMENT SPECIFICALLY DESIGNED OR
MANUFACTURED FOR ANY BORROWER, OTHER

17


--------------------------------------------------------------------------------




INTANGIBLE PROPERTY, LIMITED USE PROPERTY AND OTHER SIMILAR PROPERTY AND ANY AND
ALL FREIGHT, INSTALLATION, TAX AND OTHER RELATED CHARGES ASSOCIATED WITH THE
PURCHASE OF FINANCED EQUIPMENT. UNLESS OTHERWISE AGREED TO BY BANK NOT MORE THAN
TWENTY PERCENT (20%) OF THE COMMITTED EQUIPMENT LINE SHALL CONSIST OF OTHER
EQUIPMENT.

“PERMITTED INDEBTEDNESS” IS:

(a)           Borrowers’ indebtedness to Bank under this Agreement or any other
Loan Document;

(b)           Indebtedness existing on the Closing Date and shown on the
Schedule and any Indebtedness hereafter incurred for the purpose of refinancing
such existing Indebtedness, provided the principal amount of such Indebtedness
does not increase as a result of such refinancing (it being understood that the
Indebtedness permitted under this clause shall be in addition to the
Indebtedness permitted under any of the other clauses of this definition of
Permitted Indebtedness);

(c)           Subordinated Debt;

(d)           Indebtedness to trade creditors and other account payables
incurred in the ordinary course of business;

(e)           Unsecured Indebtedness of the Company and certain of its
Subsidiaries in the maximum aggregate principal amount of Ten Million Dollars
($10,000,000), provided the maturity date of all such Indebtedness is not less
than one hundred eighty (180) days after the Revolving Maturity Date;

(f)            Indebtedness under capital leases and purchase money obligations
provided such Indebtedness does not exceed Fifteen Million Dollars ($15,000,000)
in the aggregate for all Borrowers;

(g)           Guaranty obligations of the Company or any Subsidiary in respect
of Indebtedness otherwise permitted hereunder of the Company or any Subsidiary;
and

(h)           Indebtedness not otherwise permitted under subsections (a) through
(g) above to the extent that such Indebtedness does not exceed Ten Million
Dollars ($10,000,000) in the aggregate for all Borrowers.

“PERMITTED INVESTMENTS” ARE:

(a)           Investments shown on the Schedule and existing on the Closing
Date;

(b)           (i) marketable direct obligations issued or unconditionally
guaranteed by the United States or its agency or any State maturing within 2
years from its acquisition, (ii) commercial paper maturing no more than 2 years
after its creation and having the highest rating from either Standard & Poor’s
Corporation or Moody’s Investors Service, Inc., and (iii) Bank’s certificates of
deposit issued maturing no more than 2 years after issue;

(c)           Investments made in accordance with any investment policy approved
by the Company’s Board of Directors; and

(d)           Investments in any Subsidiary of Borrower which is not a Borrower
under this Agreement, provided that (a) all such Investments in the aggregate do
not exceed $10,000,000 in any 12-month period and (b) no Event of Default exists
at the time of any such Investment or would exist after giving effect to any
such Investment.

“PERSON” IS ANY INDIVIDUAL, SOLE PROPRIETORSHIP, PARTNERSHIP, LIMITED LIABILITY
COMPANY, JOINT VENTURE, COMPANY ASSOCIATION, TRUST, UNINCORPORATED ORGANIZATION,
ASSOCIATION, CORPORATION, INSTITUTION, PUBLIC BENEFIT CORPORATION, FIRM, JOINT
STOCK COMPANY, ESTATE, ENTITY OR GOVERNMENT AGENCY.

“PROCEEDS” HAS THE MEANING DESCRIBED IN THE CODE AS IN EFFECT FROM TIME TO TIME.

18


--------------------------------------------------------------------------------




“QUICK ASSETS” IS, ON ANY DATE, ALL UNRESTRICTED CASH, CASH EQUIVALENTS AND
INVESTMENTS HELD AT BANK OR AT AN AFFILIATE OF BANK, PLUS ALL NET ACCOUNTS
RECEIVABLES OF THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES, DETERMINED
ACCORDING TO GAAP.

“QUICK RATIO” IS UNRESTRICTED CASH, CASH EQUIVALENTS AND INVESTMENTS AT BANK
PLUS TOTAL ACCOUNTS RECEIVABLE DIVIDED BY TOTAL CURRENT LIABILITIES PLUS
LONG-TERM BANK DEBT AND ISSUED LETTERS OF CREDIT AND MINUS DEFERRED REVENUE.

“REGISTERED ORGANIZATION” MEANS AN ORGANIZATION ORGANIZED SOLELY UNDER THE LAW
OF A SINGLE STATE OR THE UNITED STATES AND AS TO WHICH THE STATE OR THE UNITED
STATES MUST MAINTAIN A PUBLIC RECORD SHOWING THE ORGANIZATION TO HAVE BEEN
ORGANIZED.

“REPAYMENT PERIOD,” AS TO THE INITIAL EQUIPMENT ADVANCE IS TWENTY-FOUR (24)
MONTHS AND AS TO ALL OTHER EQUIPMENT ADVANCES IS THIRTY (30) MONTHS.

“RESPONSIBLE OFFICER” IS EACH OF THE CHIEF EXECUTIVE OFFICER, THE PRESIDENT, THE
CHIEF FINANCIAL OFFICER AND THE CHIEF ACCOUNTING OFFICER, THE TREASURER OR THE
ASSISTANT TREASURER OF EITHER BORROWER.

“SCHEDULE” IS ANY ATTACHED SCHEDULE OF EXCEPTIONS.

“SUBORDINATED DEBT” IS INDEBTEDNESS UNDER THE NOTES ISSUED PURSUANT TO THE
INDENTURE DATED AS OF OCTOBER 20, 2000 BETWEEN THE COMPANY AND STATE STREET
BANK & TRUST COMPANY, AS TRUSTEE, AND ANY OTHER DEBT INCURRED BY ANY BORROWER
SUBORDINATED TO BORROWERS’ INDEBTEDNESS OWED TO BANK AND WHICH IS REFLECTED IN A
WRITTEN AGREEMENT IN A MANNER AND FORM ACCEPTABLE TO BANK AND APPROVED BY BANK
IN WRITING.

“SUBSIDIARY” IS FOR ANY PERSON, OR ANY OTHER BUSINESS ENTITY OF WHICH MORE THAN
50% OF THE VOTING STOCK OR OTHER EQUITY INTERESTS IS OWNED OR CONTROLLED,
DIRECTLY OR INDIRECTLY, BY THE PERSON OR ONE OR MORE AFFILIATES OF THE PERSON.

“TANGIBLE NET WORTH” IS ON ANY DATE, THE TOTAL ASSETS OF THE COMPANY AND ITS
CONSOLIDATED SUBSIDIARIES MINUS (I) ANY AMOUNTS ATTRIBUTABLE TO (A) GOODWILL
AND, (B) OTHER INTANGIBLE ASSETS SUCH AS ACQUIRED TECHNOLOGY, CUSTOMER
RELATIONSHIPS, PATENTS, TRADE AND SERVICE MARKS AND NAMES, COPYRIGHTS AND
CAPITALIZED SOFTWARE COSTS, AND (II) TOTAL LIABILITIES.

“TOTAL LIABILITIES” IS ON ANY DAY, OBLIGATIONS THAT SHOULD, UNDER GAAP, BE
CLASSIFIED AS LIABILITIES OF THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES,
INCLUDING ALL INDEBTEDNESS, AND THE CURRENT PORTION OF THE SUBORDINATED DEBT, IF
ANY, THAT BORROWERS ARE ALLOWED TO PAY UNDER SECTION 7.8 HEREOF, BUT ONLY TO THE
EXTENT THAT BORROWERS HAVE NOTIFIED BANK IN WRITING THAT THEY PLAN TO MAKE SUCH
A PAYMENT, BUT EXCLUDING ALL OTHER SUBORDINATED DEBT.

[Signatures appear on the following page]

19


--------------------------------------------------------------------------------


BORROWERS:

 

 

 

 

 

MANUGISTICS GROUP, INC.

 

 

 

 

 

 

 

 

By:

 

/s/ Raghavan Rajaji

 

 

 

 

Name: Raghavan Rajaji

 

 

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

MANUGISTICS, INC.

 

 

 

 

 

 

 

 

By:

 

/s/ Raghavan Rajaji

 

 

 

 

Name: Raghavan Rajaji

 

 

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

BANK:

 

 

 

 

 

SILICON VALLEY BANK

 

 

 

 

 

 

 

 

By:

 

/s/ Megan Scheffel

 

 

 

 

Name: Megan Scheffel

 

 

 

 

Title: Vice President

 

 

 


--------------------------------------------------------------------------------


 

EXHIBIT A

The Collateral consists of all of Borrowers’ right, title and interest in and to
the following:

Each item of equipment, or personal property financed with a “Equipment Advance”
pursuant to that certain Loan and Security Agreement, dated as of March     ,
2004 (the “Loan Agreement”), by and between Borrowers and Bank, including,
without limitation, the property described in Annex A hereto or Annex A to any
Loan Supplement, whether now owned or hereafter acquired, together with all
substitutions, renewals or replacements of and additions, improvements, and
accessions to any and all of the foregoing, and all proceeds from sales,
renewals, releases or other dispositions thereof.


--------------------------------------------------------------------------------


EXHIBIT B

FORM OF LOAN AGREEMENT SUPPLEMENT

LOAN AGREEMENT SUPPLEMENT No. [ ]

LOAN AGREEMENT SUPPLEMENT No. [ ], dated               , 200   (“Supplement”),
to the Loan and Security Agreement dated as of March   , 2004 (the “Loan
Agreement) by and between the undersigned (“Borrowers”), and Silicon Valley Bank
(“Bank”).

Capitalized terms used herein but not otherwise defined herein are used with the
respective meanings given to such terms in the Loan Agreement.

To secure the prompt payment by Borrowers of all amounts from time to time
outstanding under the Loan Agreement, and the performance by Borrowers of all
the terms contained in the Loan Agreement, Borrowers grant Bank, a first
priority security interest in each item of equipment and other property
described in Annex A hereto, which equipment and other property shall be deemed
to be additional Financed Equipment and Collateral. The Loan Agreement is hereby
incorporated by reference herein and is hereby ratified, approved and confirmed.

Annex A (Equipment Schedule) and Annex B (Loan Terms Schedule) are attached
hereto.

The proceeds of the Loan should be transferred to Borrowers’ account with Bank
set forth below:

Bank Name:           Silicon Valley Bank

Account No.:                                    

Borrowers hereby certify that (a) the foregoing information is true and correct
and authorizes Bank to endorse in its respective books and records, the Basic
Rate applicable to the Funding Date of the Loan contemplated in this Loan
Agreement Supplement and the principal amount set forth in the Loan Terms
Schedule; (b) the representations and warranties made by Borrowers in the Loan
Agreement are true and correct on the date hereof and will be true and correct
on such Funding Date. No Event of Default has occurred and is continuing under
the Loan Agreement. This Supplement may be executed by Borrowers and Bank in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute but one and the
same instrument.

This Supplement is delivered as of this day and year first above written.

The Financed Equipment subject to this Loan Supplement is owned by
                            and Borrowers hereby authorize Bank to file a
financing statement naming such Borrower as the debtor with respect to such
Financed Equipment.

SILICON VALLEY BANK

 

MANUGISTICS GROUP, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

 

Name:

 

 

Title:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MANUGISTICS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Annex A - Description of Financed Equipment
Annex B - Loan Terms Schedule


--------------------------------------------------------------------------------


Annex A to Exhibit B

The Financed Equipment being financed with the Equipment Advance which this Loan
Agreement Supplement is being executed is listed below. Upon the funding of such
Equipment Advance, this schedule automatically shall be deemed to be a part of
the Collateral.

Description of Equipment:

 

Make

 

Model

 

Serial #

 

Invoice #

 


--------------------------------------------------------------------------------




Annex B to Exhibit B

LOAN TERMS SCHEDULE #              

Loan Funding Date:                , 200

Original Loan Amount:  $

Basic Rate:  7.5%

Loan Factor:               %

Scheduled Payment Dates and Amounts*:

One (1) payment of $              due                         
                      payment of $              due monthly in advance from
              through              .
        One (1) payment of $              due                        

Maturity Date:                         

Payment No.                                         Payment Date

  1
  2
  3
  4
. . .
 35
[36]
. . .

*/                                     The amount of each Scheduled Payment will
change as the Loan Amount changes.


--------------------------------------------------------------------------------


EXHIBIT C
COMPLIANCE CERTIFICATE

TO:                                                                           
SILICON VALLEY BANK
                                                                                               
3003 Tasman Drive
                                                                                               
Santa Clara, CA 95054



FROM:                                                         MANUGISTICS GROUP,
INC.

The undersigned authorized officer of Manugistics Group, Inc. (“Company”)
certifies that under the terms and conditions of the Loan and Security Agreement
between Borrowers and Bank (the “Agreement”), (i) Borrowers are in complete
compliance for the period ending                                with all
required covenants except as noted below and (ii) all representations and
warranties in the Agreement are true and correct in all material respects on
this date. Attached are the required documents supporting the certification. The
Officer certifies that these are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) consistently applied from one period to the next
except as explained in an accompanying letter or footnotes. The Officer
acknowledges that no borrowings may be requested at any time or date of
determination that Borrowers are not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered.

Please indicate compliance status by circling Yes/No under “Complies” column.

Reporting Covenant

 

Required

 

Complies

 

Quarterly Financial Statement + CC

 

Quarterly within 50 days

 

Yes    No

 

Annual Financial Statement

 

FYE within 120 days

 

Yes    No

 

 

Financial Covenant

 

Required

 

Actual

 

Complies

 

Measured Quarterly:

 

 

 

 

 

 

 

Adjusted Quick Ratio,

 

1.75 to 1.00

 

       to 1.00

 

Yes    No

 

Minimum Tangible Net Worth

 

 

 

 

 

 

 

05/31/04

 

$

130,000,000

 

$

 

 

Yes    No

 

08/31/04

 

$

140,000,000

 

$

 

 

Yes    No

 

11/30/04

 

$

140,000,000

 

$

 

 

Yes    No

 

02/28/05

 

$

140,000,000

 

$

 

 

Yes    No

 

Thereafter

 

Reset

 

 

 

 

 

 

Comments Regarding Exceptions: See Attached.

 

BANK USE ONLY

 

 

 

 

 

 

 

Received by:

 

 

Sincerely,

 

 

AUTHORIZED SIGNER

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

SIGNATURE

 

 

 

 

 

 

Verified:

 

 

 

 

 

AUTHORIZED SIGNER

 

 

 

 

 

TITLE

 

Date:

 

 

 

 

 

 

 

 

 

Compliance Status:

Yes    No

 

DATE

 

 

 

 


--------------------------------------------------------------------------------




Schedule to Loan and Security Agreement

The exact correct corporate name of each Borrower is (attach a copy of the
formation documents,

e.g., articles, partnership agreement):

 

 

Each Borrower’s State of formation:

 

 

In the last five (5) years each Borrower has operated under only the following
other names (if

none, so state):

 

 

Liens existing on the Closing Date and disclosed to and accepted by Bank in
writing:

 

Subordinated Debt:

 

Indebtedness on the Closing Date and disclosed to and consented to by Bank in
writing:

 

 

Each Borrower’s Tax ID Number is:

 

 

Each Borrower’s Organizational Number, if any, is:

 

 

The Company’s website is

 

 

Investments on the Closing Date and disclosed to and consented to by Bank in
writing:

 


--------------------------------------------------------------------------------